In the Um'ted States Court ot Federal Claims

NQ. 19~10€
(Fiied; April 15, 2019)
NoT FoR PUBLICATIoN

 

AAKIL BEY, Pro Se; Lack of Su’oject Matter
Jurisdiction; RCFC lZ(b)(l); 6th
Amendnient; 14th Amendment; State

Court Judgment; Torts.

Pro Se Plaintiff,
v.
THE UNITED STATES,

Defendant.

\*/\_/\_/\¢_/\_/\_/\\_/\_/\./\.,/\_/

 

ORDER OF DISMISSAL

Plaintiff Aal367 F.3d 1288, 1290 (Fed. Cir. 2004) (quoting
PIN/NIP, Inc. v. Platz‘e Chem. Co., 304 F.3d 1235, 1242 (Fed. Cir. 2002)). In addressing
whether the court has subject matter jurisdiction, the court Will consider all uncontested
facts “alleged in the complaint.” Reynolds v. Ar'my & Az`r Force Exch. Serv., 846 F.2d
746, 747 (Fed. Cir. 1988) (internal citation omitted). The plaintiff has the burden of
proving jurisdiction by a preponderance of the evidence. Ial. at 748. Although the

6(~¢

pleadings ofpro se plaintiffs Will be held to less stringent standards than formal
pleadings drafted by lawyers,”’ Johnson v. United St‘ates, 4ll F. App’X 303, 305 (Fed.

Cir. 2010) (quoting Haz`nes v. Kemer, 404 U.S. 519, 520 (1972)), this does not relieve a

 

l RCFC l2(b)(l) states “a party may assert the following defenses by motion: (l) lack of
subject-matter jurisdiction.”

 

pro se plaintiff from his burden to meet jurisdictional requirements Minehan v. United
Sfates, 75 Fed. Cl. 249, 253 (2007) (quoting Kelley v. United States, 812 F.2d 137 8, 1380
(Fed. Cir. 1987)).

l\/ir. Bey has failed to establish subject matter jurisdiction for the following
reasonsl First, this court does not have jurisdiction to review a state court conviction or
judgment Enovsys LLC v. Nextel Commc ’ns, Inc., 614 F.3d 1333, 1343 n.4 (Fed. Cir.
2010) (“we lack jurisdiction to set aside this state-court judgment); Jones v. United
States, 440 Fed. App’x 916, 918 (Fed. Cir. 2011) (“To the extent that [the plaintiff] asked
CFC to review any judgments of the l\/linnesota state and federal courts with respect to
his criminal case, the CFC does not have authority to review such decisions”). Second,
this court does not have jurisdiction to consider claims against Judge West or any
defendants other than the United States. United States v. Sherwood, 312 U.S. 584, 588
(1941) ([l]f the relief sought is against others than the United States the suit as to them
must be ignored as beyond the jurisdiction of the [C]ourt [of F ederal Claims].”). Third, it
is well established that this court does not have jurisdiction to consider ciaims alleging
violations of Due Process clause under the Fourteenth Amendment to the U.S.
Constitution because the clause is not money-mandating Smith v. United States, 709 F.Bd
l l 14, 1116 (Fed. Cir. 2013) (“The law is well settled that the Due Process clauses of both
the Fifth and Fourteenth Amendments do not mandate the payment of money and thus do
not provide a cause of action under the Tucker Act.”). Fourth this court does not have
subject matter jurisdiction over Mr. Bey’s Sixth Arnendrnent claim because “the Sixth

Amendment does not mandate money damages.” See Burmaster v. United States, 744

 

Ped. App’x. 699, 702 (Fed. Cir. 2018). Finally, under the terms of the 'l`ucker Act, as
quoted above, this court does not have jurisdiction over tort claims. Rick’s Mushroom
Serv., ]nc. v. United Szates, 521 F.3d 1338, 1343 (Fed. Cir. 2008) (“[t]he plain language
of the Tucl